                  Case 2:19-cv-00636-RSL Document 1 Filed 04/30/19 Page 1 of 5




1

2

3


4

5
                                         UNITED STATES DISTRICT COURT
6
                                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE

7        LOCALS 302 AND 612 OF THE
         INTERNATIONAL UNION OF                                              NO.
8        OPERATING ENGINEERS
         CONSTRUCTION INDUSTRY HEALTH
9
         AND SECURITY FUND; LOCALS 302                                       COMPLAINT TO COMPEL AUDIT
10
         AND 612 OF THE INTERNATIONAL
         UNION OF OPERATING ENGINEERS-
11       EMPLOYERS CONSTRUCTION
         INDUSTRY RETIREMENT FUND;
12       ALASKA OPERATING ENGINEERS-
         EMPLOYERS TRAINING TRUST FUND,
13

14                                            Plaintiffs,

15                                V.



16       RAY ELECTRIC, INC,. an Alaska
         corporation,
17

18                                            Defendant.

19
                     Plaintiffs Locals 302 and 612 of the International Union of Operating
20
         Engineers Construction Industry Health and Security Fund, Locals 302 and 612 of
21


    22   the International Union of Operating Engineers-Employers Construction Industry

    23   Retirement Fund, and Alaska Operating Engineers-Employers Training Trust Fund

    24   and allege;

    25

         COMPLAINT TO COMPEL AUDIT
    Z6
         Page 1 of 5                                                                   Reid, McCarthy, Ballew & Leahy, L.L.P.
         Q:Wl-01999\541\Ray Electric 70981-70982-70987 l-17-\Compiaint-doc                             ATTOKNKYS AT LAW
                                                                                       100 WEST HAiUUSON STREET • NORTH TOWEK, SUITE .300
                                                                                                   SEATTLE. WASI [INGTON 98119
                                                                                            TCLKPHONI7: (206) 2SS.0464 • FAX: (206) 28S.8925
                                                                                                             ®^S^*1K
               Case 2:19-cv-00636-RSL Document 1 Filed 04/30/19 Page 2 of 5




1

2
                 They are unincorporated associations operating as trust funds pursuant to
3
     Section 302 of the Labor Management Relations Act of 1947, as amended, to
4
     provide medical, retirement, and training benefits for eligible participants. Plaintiffs'
5

     offices are located in King County, Washington.
6

7                                                                       II.

8                The Court has jurisdiction over the subject matter of this action under Section
9
     502 (e)(1) and (f) of the Employee Retirement Income Security Act of 1974
10
     ("ERISA"), 29 U.S.C. §1132 (e)(1) and (f) and under Section 301 (a) of the Taft-
II
     Hartley Act, 29 LLS.C. §185 (a).
12

                                                                        ill.
13


14               Venue is proper in this district under Section 502 (e)(2) of ERISA, 29 U.S.C.

15   §1132 (e)(2), because plaintiff Trusts are administered in this district.

16                                                                      IV.

I?
                 Defendant is an Alaska corporation.
18
                                                                        V.
19
                 Defendant is bound to a collective bargaining agreement with Local 302 of the
20

     international Union of Operating Engineers (hereinafter "Local"), under which
21

22   Defendant is required to promptly and fully report for and pay monthly contributions to

23   the Plaintiff Trusts at varying, specified rates for each hour of compensation

24
     Defendant pays to its employees who are members of the bargaining unit
25


26   COMPLAINT TO COMPEL AUDIT
     Page 2 of 5                                                               Reid, McCarthy, Ballew & Leahy, L.L.P.
     G;\01-01999l541Way Electric 70981-70982-70987 l-17AGomplaint,doc                          ATTORNEYS AT LAW
                                                                               LOO WEST HAHU1SON STREET • NORTH TOWKK, SUlTti 300
                                                                                          SEATTLE, WASHINOTON 98119
                                                                                   TELEP1 [ONE: (206) 2H5-C464 • FAX: (206) 285-8925
              Case 2:19-cv-00636-RSL Document 1 Filed 04/30/19 Page 3 of 5




        represented by the Local (such bargaining unit members are any of Defendant's part

     [| time or full time employees who perform any work task covered by the Defendant's

3 ] ] labor contract with the Local, whether or not those employees actually Join the Local).

4            II                VI.

     |] Defendant accepted the Plaintiffs' respective Trust Agreements and thereby
6
        agreed to audits by the Plaintiff Trusts of its records as follows, in part:
7
               The Board may require the Employers, any Signatory Association, any
8 [[ individual Employer, the Union, any Employee or other beneficiary to promptly
               furnish to the Trustees, on demand, such payroll records, information, data,
               reports, or documents reasonably required for the purposes of administration
10 |] of the Fund. The parties agree that they will use their best efforts to secure
              compliance with any reasonable request of the Board for any such information,
ii || data, reports or documents. The Trustees, or their authorized representatives,
              may examine the pertinent payroll records of each Individual Employer with
12 I] respect to the Employees benefiting from this Agreement whenever the
    ]] Trustees in connection with the proper administration of the Fund deem such
               examination necessary or advisable.
14
            fn the event that any such audit shall determine that the Individual Employer is
i5 || delinquent in the payment of contributions due the Fund, the Individual
               Employer shall be obligated for the cost of such audit; provided, however, that
     || the Board of Trustees may waive the imposition of such costs upon good
     [] cause shown.

18              ||                VII.

19 || The Trustees of Plaintiff Trusts deem it both necessary and advisable to the

     11 proper administration of the Trusts that their authorized representatives examine the
21
        Defendant's books and records for the inclusive period of January 1, 2017 through
22
        the Present Date to determine if the Defendant previously reported for and paid to
23

        the Trusts all of the amounts due them for the inclusive employment of members of

^5 11 the bargaining unit represented by the Loca! for said period.

26 || COMPLAINT TO COMPEL AUDIT
        Page 3 of 5 Reid, McCarthy, Ballew & Leahy, LL.R
        Q.\01-01999\S41\Ray Electric 70981-70982-70987 l-17-\Complaint.doc ATTORNEYS AT 1-AW
                                                                       100 WEST HARR1SON STHE&T • NORTI-I TOWER, SUiTB 300
                                                                                   SfiATrLE. WASHINGTON 98119
                                                                            TKLEPHONE: (206) 285.0-f64 • FAX: (206)285-8925
               Case 2:19-cv-00636-RSL Document 1 Filed 04/30/19 Page 4 of 5




                                                                      VIII.
I

2
                On October 3, 2018, the auditors initially called Defendant and left a voicemait
3
     requesting a return call. A second attempt to reach the Defendant was conducted on
4
     October 23, 2018. In addition, the auditor sent a letter to the Defendant requesting
5

     payroll records by November 26 . No response was received. To date Defendant
6

7    has failed to make all of the requested records available for the thorough examination

8    the Trustees deem necessary and advisable to the proper administration of the

9
     Trusts.

10
                WHEREFORE, Plaintiffs pray the court as follows:
11
                 1. That the Court enter an Order Compelling Audit under which the
12
     Defendant shall be directed by the Court, within a specified time to make available to
13

14
     the authorized representatives of the Trustees of the Trusts the following documents:

t5
                a. Payroll registers in PDF flies that show hours and wages. If Defendant's
16                    employees are paid on a weekly basis, Defendant is to provide records
                      in a weekly format.
17

                b. State Unemployment Insurance for 2017 and 2018.
18

19
                c. A list of all employees who appear on the quarterlies by job and/or titles
                        for the period January 2017 through the Present Date.
20

21              2. Afford to the authorized representatives of the Trustees of the Trusts

22   both ample time and opportunity to examine all such materials of Defendant at such
23
     time and at such place as shall be convenient to the Trustees' authorized
24
     representatives.
25

26   COMPLAINT TO COMPEL AUDIT
     Page 4 of 5                                                              Reid, McCarthy, Ballew & Leahy, L.L.P.
     G:m-01999\S4HRai( ElecMc 70981-70982-70987 l-17-\Complaint,doc                           ATTORNEYS AT LAW
                                                                              100 WEST I IARR1SON STREET • NORTH TOWER, SUITE 300
                                                                                           HRA1TLE, WASHINGTON 98119
                                                                                   TELEPHONE; (206) 285W)') • FAX: (206) 285-W25
                Case 2:19-cv-00636-RSL Document 1 Filed 04/30/19 Page 5 of 5




                 3. For judgment against the Defendant for:

                             A. All of the Plaintiffs' attorney's fees incurred in gaining auditor
2

3                                         access to Defendant's records;

4                             B. All auditing expenses incurred by the Trusts in conducting the

5
                                          audit;
6
                              C. A!) of the Plaintiffs' costs incurred in gaining auditor access to
7
                                          defendant's records; and
8
                              D. For such other and further relief as the Court may deem just and
9

10                                        equitable.

11               DATED this 30th day of April, 2019.

12                                                                       REID, MCCARTHY, BALLEW & LEAHY,
                                                                         LL.P.
13

14

15                                                                       Russell J. ReiotfV^BA #2560
                                                                         Attorney for Plaintiffs
16


17

18


!9

20

21

22

23


24

25


26   COMPLAINT TO COMPEL AUDIT
     Page 5 of 5                                                                            Reid, McCarthy, Ballew & Leahy, L.L.P.
     G:\01-01999V54HRay Electric 70981-70982-70987 1-17-lComplatnt.doc                                       ATTORNF.VSATLAW
                                                                                             100 WEST HAREUSON STKEET • NORTf 1 TOWF.R, SUITK WO
                                                                                                         SE^AITLE, WASHINGTON 9Sliy
                                                                                                  TELEPHONE: (206) Z^-04M • FAX: (206) 285-8925
